Title: From Alexander Hamilton to William Willcocks, 15 August 1799
From: Hamilton, Alexander
To: Willcocks, William


Sir
New York Aug 15. 1799

I have received your letter of yesterday as the actual commander of the 12th Regiment.
The delay of money for the troops is owing to the want of muster and pay rolls. It is well understood that the permanent forms cannot in the present state of the Regiment be exactly complied with. But it will be with reason expected at the public offices that they shall be approached as nearly as possible. This has not been done. I have personally explained to Lt. Smith Pay Master how it may be done. Any officer of a company may represent his Captain & the Regimental Pay Master by special order of the Commandant may act for those Companies which have no officers present. It is at least essential that the names as well as the numbers of officers and men should appear.
If the Officers are already discouraged by the difficulties they have experienced—it is an unlucky presage of what may be expected in relation to the far greater difficulties incident to their military career. It is hoped for their reputation that you have expressed yourself too strongly. As far as their complaints respect the delay of pay, it is to be ascribed to the want of proper documents from the Regiment. This observation is not intended as censure; for it is not doubted that the best intentions have existed and that any defect in this particular which may exist has arisen from misapprehension of what might and could be done. But circumstances like these ought to inspire a spirit of accommodation.
With regard to platters &c the public stores when they were called for by me were found empty, because it had not been the practice to furnish them. It is known to the Officers who served regimentally during our revolution war, that these articles were seldom supplied, and that various contrivances were made for substitutes. And I am told that the furnishing of such articles has been for a long time discontinued. When furnished, in the course of active operations they are very apt to be lost or destroyed and then they are of necessity dispensed with.
I mention these things to shew that these articles are not deemed indispensable and that a delay in obtaining them ought to be met with good humour. It has not been usual in our service to furnish Marquees to any officer of a grade below the commandant of a Regiment. This explains that point.
You will not I trust misconceive me. I am not displeased with your giving me the information which is contained in your letter. It is right I should know the discontents which prevail whether well or ill founded, proportionate or exaggerated. But it is also right and necessary that I should frankly disclose the impression I have of them.
I shall only add that it is essential to cultivate a spirit of accommodation and that it is expected that every officer will in his station do so as a duty of the first importance.
With great consideration & esteem   I am Sir Yr Obed ser
Major Wilcocks
